Exhibit 10.21 (c)
AMENDMENT NO. 2 TO
RETIREMENT BENEFIT AGREEMENT
               THIS AMENDMENT TO THE RETIREMENT BENEFIT AGREEMENT (this
“Amendment”) by and between Mylan Inc. (the “Company”) and Edward J. Borkowski
(“Executive”), is made as of December 22, 2008.
               WHEREAS, the Company and Executive are parties to that certain
Retirement Benefit Agreement dated as of December 31, 2004 and amended on
April 3, 2006 (the “Agreement”); and
               WHEREAS, the Company and Executive wish to further amend the
Agreement as set forth below to comply with Section 409A of the Internal Revenue
Code;
               NOW, THEREFORE, the Agreement is hereby amended as follows:

1.   Sections 3.2 and 4.2 of the Agreement are hereby deleted in their entirety
and Section 4.3 is hereby renumbered as Section 4.2.

2.   The last sentence of Section 7.1 of the Agreement is hereby deleted and
replaced with the following:

In no case shall Executive be required to devote in excess of twenty (20) hours
a month to the provision of consulting services hereunder; provided, further,
that the level of consulting services provided by Executive to the Company shall
be not more than 20% of the average level of services provided by Executive to
the Company over the thirty-six month period preceding Executive’s Retirement.

3.   Section X of the Agreement is hereby deleted in its entirety and replaced
with the following:

Conditions to Payment and Acceleration; Section 409A of the Code. The intent of
the parties is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, Executive shall not be considered
to have terminated employment with the Company for purposes of this Agreement
and no payments shall be due to Executive under this Agreement until Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code. For purposes of this
Agreement, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of Section 409A of the Code, and
any payments described in this Agreement that are due within the “short term
deferral period” within the meaning of Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise

 



--------------------------------------------------------------------------------



 



be payable and benefits that would otherwise be provided pursuant to this
Agreement during the six-month period immediately following Executive’s
termination of employment shall instead be paid on the first business day after
the date that is six months following Executive’s termination of employment (or
death, if earlier). To the extent required to avoid an accelerated or additional
tax under Section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year; provided, however, that with respect to any reimbursements for any taxes
which Executive would become entitled to under the terms of the Agreement, the
payment of such reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which Executive remits
the related taxes.

4.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

5.   Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

         
 
  MYLAN INC.    
 
       
 
  /s/ Rodney L. Piatt    
 
       
 
  By: Rodney L. Piatt    
 
  Title: Chairman, Compensation Committee    
 
       
 
  /s/ Edward J. Borkowski    
 
       
 
  Edward J. Borkowski    

2 